El Juez Asociado Sr. Figüeras,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que, según tiene declarado el Tribunal Supremo de España en su sentencia de 8 de Junio de 1897, los recursos de casación en la forma, por falta de personalidad en alguna de las partes, sólo procéden cuando indebidamente • se estima personalidad en quien carece de ella, pero no tienen lugar cuando tal cualidad ha sido denegada por el Tribunal a quo.
Considerando: que.la única razón que sirvió de funda-mento á dicha Corte para declarar la nulidad del juicio, fué precisamente la falta de personalidad del Curador ad-litem, excepción que alegó en su oportunidad la parte hoy recu-rrente, por cuya razón no procede el quebrantamiento de forma que señala el número 2 del artículo 1691 de la Ley de Enjuiciamiento Civil.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso -de casación por quebrantamiento de forma, *110interpuesto por Don Juan Miranda y Costa, á quien conde-namos al pago de las costas: y procédase á lo que corres-ponda respecto al recurso iniciado por infracción de ley.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández, Sulzbacher y MacLeary.